DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 05/05/2021.
Claims 1-14 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over reference Campbell (9050712) in view of references Pedicini et al. (8875969), MacVicar et al. (5752643), and Komazaki et al. (2018/0036870).
Regarding claim 1, Campbell discloses a pneumatic nail gun (10) adapted for firing a nail along a firing path, said pneumatic nail gun (10) comprising:
a gun body (12);
a muzzle (28) connected to said gun body (12) and adapted for receiving the nail (28);
a cylinder unit (64, 74, 170) disposed in said gun body (12) and including:
a main body (170);
a striking cylinder (74) connected to the said main body (170);
at least one gas storage cylinder (64) connected to said main body (170); and
a cap (see Figure 5) connected to said main body (170) and cooperating with said main body to define a gas storage chamber (190) therebetween,
wherein said striking cylinder (74) having a cylinder chamber that is in fluid communication with said gas storage chamber (190),
wherein said at least one gas storage cylinder (74) being in fluid communication with the gas storage chamber (190) and being adapted for receiving a gas having a pre-determined gas pressure;
an air valve (172) configured to interrupt or allow fluid communication between cylinder chamber and said gas storage chamber; and

wherein said striking unit (24, 76) further including a striking pin (24) that is co-movably connected to said piston (76),
wherein when the piston (76) is at the stand-by position and when the air valve (172) is in the sealing position, the gas confined in said gas storage cylinder (74), and
wherein when the air valve (172) is in the open position, the gas is released from the gas storage cylinder (74) into said cylinder chamber (64) to push said piston (76) to the striking position so that said striking pin (24) is co-moved with said piston to strike the nail.
(Figure 1, 5, 7A and Column 4 lines 9-17, Column 6 lines 35-50, 62-67)
[AltContent: arrow][AltContent: textbox (Cap)][AltContent: textbox (Campbell)]
    PNG
    media_image1.png
    353
    377
    media_image1.png
    Greyscale


Pedicini et al. disclose a pneumatic nail gun (4000) comprising: a primary gas chamber (4250); a secondary gas chamber (4260); and a striking cylinder (400), wherein a first valve (4232) is situated between the primary gas chamber (4250) and secondary gas chamber (4260), and wherein a second valve (320) is situated between the secondary gas chamber (4360) and the striking cylinder (400). (Figure 20-28 and Column 32 lines 1-16, 52-56, Column 33 lines 7-12, Column 34 lines 33-39)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cylinder unit of Campbell by incorporating a valve between the gas storage chamber and striking cylinder since column 31 lines of Pedicini et al. states such a modification would allow the cylinder unit to build up and store the compressed gas prior to releasing the gas into the striking cylinder.
When modifying Campbell in view of Pedicini et al., the gas in the gas storage cylinder is compressed in order to supply compressed gas into the gas storage chamber prior to the release of compressed gas into the cylinder chamber.  Therefore, the gas in the gas storage chamber and gas storage cylinder is interpreted to be compressed when the piston in the cylinder chamber is in the stand-by position.
MacVicer et al. disclose an air valve unit (48) comprising a cover portion (56) movable between a sealing position (Figure 14) to interrupt fluid communication and an 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the air valve between the gas storage chamber and the striking cylinder of Pedicini et al. by incorporating the rotary valve since column 6 line 40-42 of MacVicer et al. states such a modification would provide a very low pressure drop.
Komazaki et al. disclose a power transmission mechanism configured to move a piston (47) and a striking pin (48) by the power of an electronic motor (13).  (Figure 2-3 and Page 3 paragraph 35)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the cylinder unit of Campbell by incorporating the power transmission mechanism since page 1 paragraph 6 of Komazaki et al. states such a modification would allow for easy discharging of gasses in the striking cylinder.
Regarding claim 2, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose the striking cylinder (Campbell – 74) of said cylinder unit (Campbell – 64, 74, 170) includes:
a cylinder body that defines the cylinder chamber; and
a compartment member (MacVicer et al. – 50) that is connected to said cylinder body and that has at least one gas passage (MacVicer et al. – 54) intercommunicating said cylinder chamber and said gas storage chamber (Campbell – 190); 

wherein when said cover portion (MacVicer et al. – 56) of said air valve (MacVicer et al. – 48), said at least one gas passage (MacVicer et al. – 54) is opened. 
(Campbell – Column 6 lines 30-37)
(MacVicer et al. – Column 6 lines 29-40)
Regarding claim 3, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said cover portion (MacVicer et al. – 56) of said air valve (MacVicer et al. – 48) is circular in shape; and said air valve (MacVicer et al. – 48) further has a connecting portion (MacVicer et al. – 60) that is rotatably connect to said cylinder unit (Campbell – 64, 74, 170).  (MacVicer et al. – Column 6 lines 47-49) 
The term “peripheral” is understood as relating to, involving, or forming a surface part.  Figure 11 of MacVicer et al. shows the connecting potion (60) is connected to the top surface part of the cover portion (56).  Therefore, the connecting portion is interpreted to be connected to a peripheral part of the cover portion.
Regarding claim 4, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said air valve unit (MacVicer et al. – 48) further includes a driving assembly (MacVicer et al. – 60, 62, 79, 79a) that is mounted to said cylinder unit (Campbell – 64, 74, 170) and that includes a motor (MacVicer et al. – 79) operable to 
Regarding claim 5, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said driving assembly (MacVicer et al. – 60, 62, 79, 79a) includes:
a driven gear (MacVicer et al. – 79a) that is co-rotatably connected to said air valve (MacVicer et al. – 48), and 
a driving gear (MacVicer et al. – 60) that is rotatably connected to said cylinder unit (Campbell – 64, 74, 170) and that meshes with said driven gear (MacVicer et al. – 60), 
wherein said motor (MacVicer et al. – 79) is operable to drive rotation of said driving gear (MacVicer et al. – 79a) and this said driven gear (MacVicer et al. – 60) to move said cover portion of said air valve (MacVicer et al. – 48). 
(MacVicer et al. – Column 6 lines 47-49, Column 7 lines 19-24)
Regarding claim 6, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said striking unit (Campbell – 24, 76) further includes a lifting gear (Komazaki et al. – 238) that is rotatably connected to said muzzle (Campbell – 28), and a gear rack (Komazaki et al. – 53) that is co-movably connected to said piston (Campbell – 76) and that detachably meshes with said lifting gear (Komazaki et al. – 238) so as to be driven by said lifting gear (Komazaki et al. – 238) to move said pistion from the striking position to the stand-by position. (Komazaki et al. – Page 3 paragraph 35)
Regarding claim 7, Komazaki et al. disclose said gear rack (53) is adapted to extend in a direction parallel to the firing path. (Figure 2-3)
However, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. do not disclose the gear rack is detachable from the piston.
It would have been obvious to the person of ordinary skill in the art to have the gear rack to be detachable form the piston, since it has been held constructing a formerly integral structure into various elements involves only routine skill in the art. [MPEP 2144.04 (V-C)]  On page 11 lines 11-13 of the Specification, the gear rack is disclosed as being detachable from the piston.  The Specification does not disclose any criticality for the claimed limitation.
Therefore, it would have been prima facie obvious to modify Campbell, Pedicini et al., MacVicer et al., and Komazaki et al. to obtain the invention as specified in claim 7 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 8, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said lifting gear (Komazaki et al. – 238) is operable to rotate unidirectionally, and has a toothed portion (Komazaki et al. – see Figure 2 below) and a non-toothed portion (Komazaki et al. – see Figure 2 below); 
wherein said gear rack (Komazaki et al. – 53) has a plurality of spaced-apart teeth; 
wherein when said non-toothed portion (Komazaki et al. – see Figure 2 below) of said lifting gear (Komazaki et al. – 238) is rotated to correspond in position to said gear rack (Komazaki et al. – 53), said teeth of said gear 
wherein at least a part of said teeth of said gear rack (Komazaki et al. – 53) meshes with said toothed portion (Komazaki et al. – see Figure 2 below) of said lifting gear (Komazaki et al. – 238), unidirectional rotation of said lifting gear results in unidirectional movement of said gear rack (Komazaki et al. – 53) so as to move said piston (Campbell – 76) from the striking position to the stand-by position.
(Komazaki et al. – Page 3 paragraph 35)
Regarding claim 9, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said at least one gas storage cylinder (Campbell – 64) and said striking cylinder (Campbell – 74) are located at a side of said main body (Campbell – 170), and said cap (Campbell – see Figure 5 above) is located at an opposite side of said main body (Campbell – 170) such that said gas storage chamber (Campbell – 190) is located between said cap (Campbell – see Figure 5 above) and said cylinder chamber of said striking cylinder (Campbell – 74). (Campbell – Figure 5)

[AltContent: arrow][AltContent: textbox (Non-Toothed Portion)][AltContent: arrow][AltContent: textbox (Toothed Portion)][AltContent: textbox (Komazaki)][AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    111
    239
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    111
    239
    media_image2.png
    Greyscale

Regarding claim 10, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose the striking cylinder (Campbell – 74) of said cylinder unit (Campbell – 64, 74, 170) includes:
a cylinder body that defines the cylinder chamber; and
a compartment member (MacVicer et al. – 50) that is connected to said cylinder body and that has at least one gas passage (MacVicer et al. – 54) intercommunicating said cylinder chamber and said gas storage chamber (Campbell – 190); 

wherein when said cover portion (MacVicer et al. – 56) of said air valve (MacVicer et al. – 48), said at least one gas passage (MacVicer et al. – 54) is opened. 
(Campbell – Column 6 lines 30-37)
(MacVicer et al. – Column 6 lines 29-40)
Regarding claim 11, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said cover portion (MacVicer et al. – 56) of said air valve (MacVicer et al. – 48) is circular in shape; and said air valve (MacVicer et al. – 48) further has a connecting portion (MacVicer et al. – 60) that is rotatably connect to said cylinder unit (Campbell – 64, 74, 170).  (MacVicer et al. – Column 6 lines 47-49) 
The term “peripheral” is understood as relating to, involving, or forming a surface part.  Figure 11 of MacVicer et al. shows the connecting potion (60) is connected to the top surface part of the cover portion (56).  Therefore, the connecting portion is interpreted to be connected to a peripheral part of the cover portion.
Regarding claim 12, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said air valve unit (MacVicer et al. – 48) further includes a driving assembly (MacVicer et al. – 60, 62, 79, 79a) that is mounted to said cylinder unit (Campbell – 64, 74, 170) and that includes a motor (MacVicer et al. – 79) operable to 
Regarding claim 13, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said driving assembly (MacVicer et al. – 60, 62, 79, 79a) includes:
a driven gear (MacVicer et al. – 79a) that is co-rotatably connected to said air valve (MacVicer et al. – 48), and 
a driving gear (MacVicer et al. – 60) that is rotatably connected to said cylinder unit (Campbell – 64, 74, 170) and that meshes with said driven gear (MacVicer et al. – 60), 
wherein said motor (MacVicer et al. – 79) is operable to drive rotation of said driving gear (MacVicer et al. – 79a) and thus said driven gear (MacVicer et al. – 60) to move said cover portion of said air valve (MacVicer et al. – 48). 
(MacVicer et al. – Column 6 lines 47-49, Column 7 lines 19-24)
Regarding claim 14, Campbell modified by Pedicini et al., MacVicer et al., and Komazaki et al. disclose said striking unit (Campbell – 24, 76) further includes a lifting gear (Komazaki et al. – 238) that is rotatably connected to said muzzle (Campbell – 28), and a gear rack (Komazaki et al. – 53) that is co-movably connected to said piston (Campbell – 76) and that detachably meshes with said lifting gear (Komazaki et al. – 238) so as to be driven by said lifting gear (Komazaki et al. – 238) to move said piston from the striking position to the stand-by position. (Komazaki et al. – Page 3 paragraph 35)

Response to Arguments
The Amendments filed on 05/05/2021 have been entered.  Claims 1-14 are pending and examined below.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Campbell (9050712) modified by references Pedicini et al. (8875969), MacVicar et al. (5752643), and Komazaki et al. (2018/0036870), Examiner finds the arguments not persuasive.
Applicant states:
Claim 1 has been amended to clarify that when the piston (72) is at the stand-by position and when the cover portion (611) is at the sealing position, the gas is confined in the gas storage chamber (50) and the at least one gas storage cylinder (52), and is compressed.  By this amendment, it is clear that the piston situated in the striking cylinder creates pressurized air.

Claim 1 discloses “when the piston is at the stand-by position and when said cover portion of said air valve is at the sealing position, the gas is confined in said gas storage chamber and said at least one gas storage cylinder and is compressed”.  Claim 1 does not disclose the piston in the cylinder chamber creates the pressurized air.
When modifying Campbell in view of Pedicini et al., the gas in the gas storage cylinder is compressed in order to supply compressed gas into the gas storage chamber prior to the release of compressed gas into the cylinder chamber.  In other words, while the piston in the cylinder chamber is in the stand-by position and while the valve between the cylinder chamber and the gas storage chamber is closed, the gas in the gas storage cylinder and gas storage chamber is compressed.  Therefore, Campbell in 
Applicant states:
Moreover, we respectfully disagree with the Examiner's assertion that the feature "only one piston to perform the function of compressing the air and the function of pushing the nail" is not recited in the rejected claims. Claim 1 explicitly recites "said piston being actuated electromechanically to move from the striking position to the stand-by position and being actuated pneumatically to move from the stand-by position to the striking position." Therefore, claim 1 explicitly recites that the two functions (i.e., "being actuated electromechanically to move from the striking position to the stand-by position" and "being actuated pneumatically to move from the stand-by position to the striking position") are performed by the same piston.

Claim 1 discloses “said piston being actuated electromechanically to move from the striking position to the stand-by position and being actuated pneumatically to move from the stand-by position to the striking position."  The phrase implies the piston is acted upon by an electromechanical element in order to move said piston from the striking position to the stand-by position, and the piston is acted upon by a pneumatic force to move said piston from the stand-by position to the striking position.  The piston being acted upon by the electromechanical element and the pneumatic force does not mean said piston is conducting two functions.  It means the electromechanical element conducts the function of moving the piston from the striking position to the stand-by position, and the pneumatic force conducts the function of moving the piston from the stand-by position to the striking position.  The phrase does not imply that only one piston performs the function of compressing air and the function of pushing the nail.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states:
Nonetheless, Claim 1 has been amended to clarify that the striking unit includes only one piston.

Claim 1 disclose “a striking unit including only one piston that is movable in said cylinder chamber of said striking cylinder”.  In Figure 8 of Chan, the striking cylinder (74) comprising only one piston (76), wherein said piston (76) is movable between a stand-by position and a striking position within the striking cylinder (74).  Therefore, Chan does disclose a striking unit including only one piston that is movable in said cylinder chamber of said striking cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        July 29, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731